UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34732 Miller Energy Resources, Inc. (Name of registrant as specified in its charter) Tennessee 62-1028629 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9721 Cogdill Road, Suite 302, Knoxville,TN (Address of principal executive offices) (Zip Code) (865) 223-6575 (Registrant's telephone number, including area code) 3651 Baker Highway, Huntsville, tn 37756 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.40,911,751 shares of common stock are issued and outstanding as of November 30, 2011. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): 1 Consolidated Balance Sheets as of October 31, 2011 and April 30, 2011 1 Consolidated Statements of Operations for the Three and Six Months Ended October 31, 2011 and 2010 2 Consolidated Statements of Cash Flows for the Six Months Ended October 31, 2011 and 2010 3 Notes to Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 37 PART II - OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 6. Exhibits 39 SIGNATURES 43 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. MILLER ENERGY RESOURCES, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) October 31, April30, ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable Related parties Customers and other State production credits receivable Inventory Prepaid expenses Derivative asset — Total current assets Oil and Gas Properties (Successful Efforts Method) Cost Less accumulated depletion ) (14,439,233 ) Oil and gas properties, net Equipment Cost Less accumulated depreciation and amortization ) (2,003,053 ) Equipment, net Other Long-Term Assets Land Restricted cash, non-current Deferred financing costs, net of accumulated amortization Other assets — Total other long-term assets Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Derivative liability — Borrowings under credit facility Total current liabilities Long-term Liabilities Deferred income taxes Asset retirement obligation Non-current portion of derivative liability Total long-term liabilities Total Liabilities Commitments and Contingencies (Note 5, 7, 12 and 14) Equity Common stock, par value $0.0001 per share (500,000,000 shares authorized, 40,911,751 and 39,880,251 shares issued as of October 31, 2011 and April 30, 2011, respectively) Additional paid-in capital Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 1 MILLER ENERGY RESOURCES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Six Months Ended October 31, October 31, October 31, October 31, (as restated) (as restated) Revenues Oil and natural gas sales $ Other revenue Total revenues Costs and Expenses Oil and gas operating Cost of other revenue General and administrative Exploration expense — — Depreciation, depletion, amortization and accretion Other operating expense (income), net ) — ) Total costs and expenses Operating Loss ) Other Income (Expense) Interest income Interest expense, net of interest capitalized ) Gain (loss) on derivatives, net ) Other income (expense), net ) Total other income (expense) ) Loss Before Income Taxes ) Income tax benefit Net Loss $ ) $ ) $ ) $ ) Loss per Share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Average Number of Common Shares Outstanding: Basic Diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 MILLER ENERGY RESOURCES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended October 31, (as restated) Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation, depletion and amortization Amortization of deferred financing fees Loss on equity method investment — Issuance of equity for compensation Issuance of equity for services Deferred income taxes ) ) Unrealized gain on derivative instruments, net ) ) Accretion of asset retirement obligation Changes in operating assets and liabilities: Receivables, net ) ) State production credits receivable ) ) Inventory ) Prepaid expenses ) Other assets — Accounts payable, accrued expenses and other Net cash provided by operating activities Cash Flows from Investing Activities Purchase of equipment and improvements ) ) Capital expenditures for oil and gas properties ) ) Investment in affiliate ) — Net cash used by investing activities ) ) Cash Flows from Financing Activities Payments on notes payable ) ) Deferred financing costs ) — Proceeds from borrowings — Exercise of equity rights Restricted cash ) Net cash provided by financing activities Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Cash paid for interest $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 MILLER ENERGY RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1) Summary of Significant Accounting Policies General The accompanying unaudited interim consolidated financial statements of Miller Energy Resources, Inc. (the “Company” or “Miller”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s annual report on Form 10-K, as amended, for the year ended April 30, 2011. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements as reported in the 2011 annual report on Form 10-K, as amended, have been omitted. Investments On June 24, 2011, we acquired a 48% minority interest in each of two limited liability companies, Pellissippi Pointe, LLC and Pellissippi Pointe II, LLC for total cash consideration of $399,934.We have also agreed to indemnify the sellers of the membership interests with respect to their guaranties of the construction loans held by the Pellissippi Pointe entities, but have not become direct guarantors of the loans ourselves.The gross outstanding amount under the loans is $5,139,394.The Pellissippi Pointe entities own two office buildings in West Knoxville, Tennessee.We moved our corporate offices into the building on November 7, 2011.We have executed a five year lease for the space for $7,446 per month, and the building is fully occupied by tenants.As the Company is in a position to exercise significant influence, but not control the financial and operating policy decisions of the investee, we account for these investments using the equity method.These investments are included in our unaudited interim consolidated financial statements in “other assets.” Reclassifications Certain reclassifications have been made to the prior period amounts presented to conform to the current period presentation. (2) Concentrations of Credit Risk Financial instruments which potentially subject the Company to concentrations of credit risk are primarily cash and cash equivalents, accounts receivable and commodity derivative contracts. The Company places its cash investments, which at times may exceed federally insured amounts, in highly rated financial institutions. Accounts receivable arise from sales of oil, natural gas and equipment and services. Credit is extended based on the evaluation of the customer's creditworthiness, and, generally, collateral is not required. Accounts receivable more than 45 days old are considered past due. The Company does not accrue late fees or interest income on past due accounts. Management uses the aging of accounts receivable to establish an allowance for doubtful accounts. Credit losses are written off to the allowance at the time they are deemed not to be collectible. There were no bad debt expenses for the three and six months ended October 31, 2011 and 2010. The Company periodically enters into oil derivative instruments that fluctuate with the price of a barrel of oil. The Company does not apply hedge accounting and recognizes all gains and losses on such instruments in earnings in the period in which they occur. As of October 31, 2011 and April 30, 2011, we had $12,494,915 and $11,538,429, respectively, in restricted and unrestricted cash balances in excess of the $250,000 limit insured by the Federal Deposit Insurance Corporation. (3) Major Customers The Company depends upon local purchasers of hydrocarbons to purchase its products in the areas where its properties are located.Tesoro Corporation currently purchases all oil from our Alaska production facilities and accounted for $7,553,667 or 82% and $15,448,796 or 86% of the Company’s total revenue for the three and six months ended October 31, 2011, respectively.Tesoro Corporation also accounted for $940,458 or 58%, and $1,143,667 or 71% of accounts receivable as of October 31, 2011 and April 30, 2011, respectively. 4 MILLER ENERGY RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued) (UNAUDITED) (4) Related Party Transactions The Company had an account receivable from a member of the Board of Directors, and his wife, at October 31, 2011 and April30, 2011 in the amount of $16,796 and $17,822, respectively, for work performed on oil and gas wells. This board member and his wife own working interests in oil and gas wells in which the Company has an ownership interest and oparates. The Company uses a number of contract labor companies to provide on demand labor at our Alaska operations. One of these companies, H & H Industrial, Inc., is wholly-owned by the sister and father of David Hall, the CEO of our Alaskan subsidiary and a member of our Board of Directors. For the three and six months ended October 31, 2011, H & H had invoiced us for $206,678.78 and $339,881.08, respectively. In 2009, we formed both Miller Energy GP, LLC and Miller Energy Income 2009-A, LP (“MEI”). MEI was organized to provide the capital required to invest in various types of oil and gas ventures including the acquisition of oil and gas leases, royalty interests, overriding royalty interests, working interests, mineral interests, real estate, producing and non-producing wells, reserves, oil and gas related equipment including transportation lines and potential investments in entities that invest in such assets except for other investment partnerships sponsored by affiliates of MEI. The Company, through a subsidiary, owns 1% of MEI; however, due to the shared management of the Company and MEI, we consolidate this entity. On August1, 2009, we entered into a marketing agreement with The Dimirak Companies, an affiliate of Dimirak Financial Corp. and Dimirak Securities Corporation, a broker-dealer and member of FINRA. Scott M.Boruff, our CEO, is a director and 49% owner of Dimirak Securities Corporation. Under the terms of this agreement, we engaged The Dimirak Companies to serve as our exclusive marketing agent in a $20million income fund and a $25.5million drilling offering, which included the MEI offering. The term of the agreement will expire upon the termination of the offerings. We agreed to pay The Dimirak Companies a monthly consulting fee of $5,000, a marketing fee of 2% of the gross proceeds received in the offerings or within 24 months from the expiration of the term of the agreement, a wholesaling fee of 2% of the proceeds and a reimbursement of pre-approved expenses. The agreement contains customary indemnification, non-circumvention and confidentiality clauses.During the six months ended October 31, 2011 and 2010, we paid The Dimirak Companies and their affiliates a total of $36,000 and $41,932, respectively, under the terms of this agreement. On August 27, 2010, we entered into a consulting arrangement with Matrix Group, LLC (“Matrix”), an entity through which one of our directors at the time, David J. Voyticky, provides consulting services to us, including assisting us in locating strategic investments and business opportunities.In the first quarter of fiscal 2012, and prior to his appointment as our President (and later, Acting Chief Financial Officer), we paid Matrix $70,000 for consulting services rendered under this arrangement, together with a $250,000 bonus for the successful closing of the Credit Facility (as described in Note 7).We also reimbursed Matrix $10,000 of related expenses.Following Mr. Voyticky’s appointment as our President, we have terminated the consulting arrangement. On July 13, 2011, Cook Inlet Energy, LLC (“CIE”) entered into a consulting agreement with Jexco LLC, an entity owned by Jonathan S. Gross, a member of our Board of Directors. Under the terms of this agreement, Jexco LLC provides advice to us in areas related to seismic processing services with contractors located in Houston. The agreement terminates on December 31, 2011 and can be extended upon the consent of the parties. As compensation for the services, we agreed to pay a flat fee of $15,000 for work performed in the Houston metropolitan area and a fee of $2,500 per day for work performed outside of the Houston metropolitan area. We agreed to reimburse Jexco LLC for out of pocket expenses incurred in rendering the services to us. As of October 31, 2011, Jexco LLC commenced work and billed $5,000 under this agreement. (5)Equipment Equipment is summarized as follows: October 31, April30, Machinery and equipment $ $ Vehicles Aircraft Buildings Office equipment Less accumulated depreciation ) (2,003,053 ) Total equipment $ $ On June 12, 2011, MER entered into a contract with Voorhees Equipment and Consulting, Inc. for the construction and purchase of a custom drilling rig to be used on our Osprey offshore platform located in the Cook Inlet of Alaska. The contract sets a total purchase price of $17,927,770. The addition of the rig will greatly enhance our drilling opportunities and capabilities on the Osprey platform. Commonly referred to as Rig 35, the new rig arrived in Alaska during October 2011 and is expected to be assembled and operational in January 2012. 5 MILLER ENERGY RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued) (UNAUDITED) (6) Fair Value of Financial Instruments The accounting guidance establishes a fair value hierarchy based on whether the market participant assumptions used in determining fair value are obtained from independent sources (observable inputs) or reflect the Company's own assumptions of market participant valuation (unobservable inputs). A financial instrument's categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The accounting guidance establishes three levels of inputs that may be used to measure fair value: · Level 1—Quoted prices in active markets that are unadjusted and accessible at the measurement date for identical, unrestricted assets or liabilities; · Level 2—Quoted prices for identical assets and liabilities in markets that are inactive; quoted prices for similar assets and liabilities in active markets or financial instruments for which significant inputs are observable, either directly or indirectly; or · Level 3—Prices or valuations that require inputs that are both unobservable and significant to the fair value measurement. The Company considers an active market to be one in which transactions for the asset or liability occur with sufficient frequency and volume to provide pricing information on an ongoing basis, and views an inactive market as one in which there are few transactions for the asset or liability, the prices are not current, or price quotations vary substantially either over time or among market makers. Where appropriate the Company's or the counterparty's non-performance risk is considered in determining the fair values of liabilities and assets, respectively. The fair value of our financial instruments at October 31, 2011 and April30, 2011 follows: Fair Value Measurements at Reporting Date Using Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Warrant derivatives $
